DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered.
	
Applicant’s Response
In Applicant’s Response dated 06/13/2022, Applicant amended Claims 21, 26, 28, 29, 31, 34 and 38; canceled Claims 25, 27, 30, 32, 37 and 39; added Claims 41 – 46; and argued against all rejections previously set forth in the Office Action dated 03/11/2022.
In light of Applicant’s amendments and remarks, the previously set forth objection of Claim 28 is withdrawn.
As requested by the applicant (See remarks dated 06/13/2022, page 1), the examiner maintains the previously set forth double patenting rejection in abeyance until the claims of the present application have been allowed.

Status of the Claims
Claims 21 – 24, 26, 28, 29, 31, 33 – 36, 38 and 40 – 46 are rejected on the ground of nonstatutory double patenting and Claims 21 – 24, 26, 28, 29, 31, 33 – 36, 38 and 40 – 42 are rejected under pre-AIA  35 U.S.C. 103(a).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  
Appropriate correction is required.

Claim Objections
Claims 44 and 46 are objected to because of the following informalities:
Claim 44 is a dependent claim of claim 42, and it is referring to “the virtual browser”. It appears that claim 44 should be a dependent claim of claim 43 which introduces “a virtual browser”.  
Claim 46 is a dependent claim 44, Claim 46 is referring to “the cooperative web browser system” It appears that Claim 46 should be a dependent claim of Claim 45 which introduces “a cooperative web browser system” 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 24, 26, 28, 29, 31, 33 – 36, 38 and 40 – 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,970,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rendered obvious over Claims 1 – 20 of U.S. Patent No. 10,970,355.
Regarding Claims 21 – 24, 26, 28, 29, 31, 33 – 36, 38 and 40 – 46, U.S. Patent No. 10,970,355 recites a system and method comprising similar limitations as recited in the claims of the instant application. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the system and methods of the instant application by using the system and method of U.S. Patent No. 10,970,355 because it was well-known and desired to implement such system and method.
Claims 21 – 24, 26, 28, 29, 31, 33 – 36, 38 and 40 – 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,721,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rendered obvious over Claims 1 – 20 of U.S. Patent No. 9,721,036.
Regarding Claims 21 – 24, 26, 28, 29, 31, 33 – 36, 38 and 40 – 46, U.S. Patent No. 9,721,036 recites a system and method comprising similar limitations as recited in the claims of the instant application. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the system and methods of the instant application by using the system and method of U.S. Patent No. 9,721,036 because it was well-known and desired to implement such system and method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 24, 26, 28, 29, 31, 33 – 36, 38 and 40 – 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximity” in claims 21, 28 and 34 is a relative term which renders the claim indefinite. The term “proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term is being use as a measure of distance between devices, however, the disclosure does not describe any specific determination of when a device is considered to be within proximity of another device. 
For purposes of examination, the examiner interpreted the term as a device that is within the same neighborhood (See Applicant’s disclosure para 0020).
Due to at least their dependency upon Claims 21, 28 or 34; Claims 22 – 24, 26, 29, 31, 33, 35, 36, 38 and 40 – 46 are also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mittal (US 2012/0054616) in view of Sujeet Mate et al. in “Movable-Multimedia: Session Mobility in Ubiquitous Computing Ecosystem” published on 2006 (hereinafter, Mate).

Regarding Claim 21, Mittal teaches a system (See Mittal’s Abstract), comprising: 
a processor (Mittal in par 0033, teaches at least one processor); and 
a memory communicatively coupled to the processor and storing computer-executable instructions that, when executed by the processor (Mittal in par 0033, further teaches that the web browser proxy will typically consist of at least one computer processor and a suitable memory), perform operations, comprising: 
causing content to be displayed on a first device (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a separate device. Mittal in par 0035 – 0036 and Fig. 1, further teaches that the user typically use the graphical user interface 108 of the control browser client to view a portion of a webpage. Upon receiving the user command, such as an HTTP request to fetch the HTML page pointed by the URL 130, the control proxy will generally request the appropriate HTML code from the internet server)  
detecting a second device [is within a proximity of the first device] (Mittal in par 0041, teaches that the user commands will often be used to select sections of video or non-video from the web page. Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display); 
comparing a capability of the first device with a capability of the second device (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content); 
determining the capability of the second device exceeds the capability of the first device (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content); and
based on determining the capability of the second device exceeds the capability of the first device, automatically providing at least a portion of the content to the second device, such that the portion of the content is to be displayed on the second device while the content is displayed on the first device (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content. Mittal in par 0092 – 0095, teaches that the web browser proxy, provides only a subset of the rendered content to the control browser client 106. The content rendered by the control browser client is 126 and 127. The content provided to the large video display is content 126 and 400). Accordingly, at least content 126 is being concurrently display in both devices). 
However, Mittal does not specifically disclose that the second device is within a proximity of the first device.
Mate in Page 1, section 1, teaches that seamless continuity during application session transfer across devices is critical for the best user experience. Session mobility would enable seamless transfer of an-ongoing multimedia session between different devices based on user preferences. The reason for session transfer can be chosen as per user requirement, such as: cheapest access cost, better user experience and physical user mobility. Mate in page 1, section 2, teaches that quad play allows service providers to facilitate seamless movement of media across their wired and wireless structures. Mate in page 2, section 3.2, teaches that for example, when bob arrives home he is still watching the soccer game running on his Mobile device; he chooses the IP-TV in his living room and on pressing a button he transfer the game seamlessly from the mobile device on his IP-TV, where he can now enjoy the game not only on a bigger and better screen and but also leverage the broad-band connection to his home.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Mate with the teaching as in Mittal to identify another device within a proximity of the first device. The motivation for doing so would have been to provide the user with a better user experience through a seamless transfer of on-going sessions between different devices (See Mate page 1, section 1).

Regarding Claim 22, Mittal in view of Mate teaches the limitations contained in parent Claim 21. Mittal further teaches:
further comprising instructions for: 
receiving an input instruction from the first device (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display); and 
based on receiving the input instruction, sending information associated with the input instruction to the second device (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display). 

Regarding Claim 23, Mittal in view of Mate teaches the limitations contained in parent Claim 22. Mittal further teaches:
wherein the input is a gesture (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display). 

Regarding Claim 24, Mittal in view of Mate teaches the limitations contained in parent Claim 22. Mittal further teaches:
wherein the input causes a manipulation of the at least the portion of content displayed on the second device (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a separate device. Mittal in par 0065, further teaches that the interaction of the user with the control button in one device to control the video play in another device). 

Regarding Claim 26, Mittal in view of Mate teaches the limitations contained in parent Claim 21. Mittal further teaches:
wherein the capability of the first device comprises at least one of a display resolution, an audio quality, a data input function or processing power (Mittal in par 0067, teaches that the web browser proxy knows (e.g. instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D video objects (data) from the server and the large video display can in turn show higher resolution or 3D video content).

Regarding Claim 28, Mittal teaches a method (See Mittal’s Abstract), comprising: 
comparing a display capability of the first device with a display capability of the second device, the first device displaying content (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content); 
based on determining that the display capability of the second device exceeds the display capability of the first device, causing the second device to concurrently display at least a portion of the content being displayed on the first device (Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content. Mittal in par 0092 – 0095, further teaches that the web browser proxy, provides only a subset of the rendered content to the control browser client 106. The content rendered by the control browser client is 126 and 127. The content provided to the large video display is content 126 and 400). Accordingly, at least content 126 is being concurrently display in both devices.; 
receiving, at the second device, an instruction from the first device, the instruction being based, at least in part, on a user request received by the first device (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display); 
based on receiving the instruction from the first device, causing the second device to alter the at least the portion of the content being displayed on the second device (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a separate device. Mittal in par 0065, further teaches that the interaction of the user with the control button in one device to control the video play in another device).
However, Mittal does not specifically disclose detecting a first device is within a proximity of a second device.
Mate in Page 1, section 1, teaches that seamless continuity during application session transfer across devices is critical for the best user experience. Session mobility would enable seamless transfer of an-ongoing multimedia session between different devices based on user preferences. The reason for session transfer can be chosen as per user requirement, such as: cheapest access cost, better user experience and physical user mobility. Mate in page 1, section 2, teaches that quad play allows service providers to facilitate seamless movement of media across their wired and wireless structures. Mate in page 2, section 3.2, teaches that for example, when bob arrives home he is still watching the soccer game running on his Mobile device; he chooses the IP-TV in his living room and on pressing a button he transfer the game seamlessly from the mobile device on his IP-TV, where he can now enjoy the game not only on a bigger and better screen and but also leverage the broad-band connection to his home.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Mate with the teaching as in Mittal to identify another device within a proximity of the first device. The motivation for doing so would have been to provide the user with a better user experience through a seamless transfer of on-going sessions between different devices (See Mate page 1, section 1).

Regarding Claim 29, Mittal in view of Mate teaches the limitations contained in parent Claim 28. Mittal further teaches:
wherein the instruction corresponds to a gesture (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display).

Regarding Claim 31, Mittal in view of Mate teaches the limitations contained in parent Claim 28. Mittal further teaches:
wherein the capability of the first device comprises at least one of a display resolution, an audio quality, a data input function or processing power (Mittal in par 0067, teaches that the web browser proxy knows (e.g. instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D video objects (data) from the server and the large video display can in turn show higher resolution or 3D video content). 

Regarding Claim 33, Mittal in view of Mate teaches the limitations contained in parent Claim 28. Mittal further teaches:
further comprising compressing the at least the portion of content prior to sending the content to the second device (Mittal in par 0025, teaches that rich media or media with security issues may be safely run on thin control browser clients by pre-rendering web pages on a more full featured browser proxy, compressing the resulting images, and then sending the compressed images to the thin control browser client, which in turn may decompress and display the rich media. Mittal in par 0085, further teaches that after a full featured web browser has produced a rendered image, (312) performs lossless image compression producing a lossless compressed image, at least for the web pages various non-video elements. This compressed image, which may for example be most or all of a web page, but with divisions in which a video media player might play video, can then be transmitted (128) to the control browser client (106), where the image can be decompressed by the application software (200) and thin embedded browser (320), and then displayed on the graphical user interface (108)).

Regarding Claim 34, Mittal teaches a method (See Mittal’s Abstract), comprising: 
accessing a web page with a first device, the first device displaying at least a portion of the web page on a first display (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a separate device. Mittal in par 0035 – 0036 and Fig. 1, further teaches that the user typically use the graphical user interface 108 of the control browser client to view a portion of a webpage. Upon receiving the user command, such as an HTTP request to fetch the HTML page pointed by the URL 130, the control proxy will generally request the appropriate HTML code from the internet server); 
based on determining that the second display has a better capability for displaying the portion of the web page than the first display, automatically displaying the portion of the web page on the second display such that the portion of the web page is concurrently displayed on the first device and the second device (Mittal in par 0041, teaches that the user commands will often be used to select sections of video or non-video from the web page. Mittal in par 0045, further teaches that in any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display. Mittal in par 0067, teaches that the web browser proxy knows (e.g., instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D videos objects (data) from the server and the large video display can in turn show higher resolution or 3D video content. Mittal in par 0092 – 0095, further teaches that the web browser proxy, provides only a subset of the rendered content to the control browser client 106. The content rendered by the control browser client is 126 and 127. The content provided to the large video display is content 126 and 400). Accordingly, at least content 126 is being concurrently display in both devices.
Mittal teaches the synchronization of a small device with a second large device in order to playback content on the second device using the small device as remote control device. However, Mittal does not specifically disclose detecting a second device having a second display is within a proximity of the first device; 
Mate in Page 1, section 1, teaches that seamless continuity during application session transfer across devices is critical for the best user experience. Session mobility would enable seamless transfer of an-ongoing multimedia session between different devices based on user preferences. The reason for session transfer can be chosen as per user requirement, such as: cheapest access cost, better user experience and physical user mobility. Mate in page 1, section 2, teaches that quad play allows service providers to facilitate seamless movement of media across their wired and wireless structures. Mate in page 2, section 3.2, teaches that for example, when bob arrives home he is still watching the soccer game running on his Mobile device; he chooses the IP-TV in his living room and on pressing a button he transfer the game seamlessly from the mobile device on his IP-TV, where he can now enjoy the game not only on a bigger and better screen and but also leverage the broad-band connection to his home.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Mate with the teaching as in Mittal to identify another device within a proximity of the first device. The motivation for doing so would have been to provide the user with a better user experience through a seamless transfer of on-going sessions between different devices (See Mate page 1, section 1).

Regarding Claim 35, Mittal in view of Mate teaches the limitations contained in parent Claim 34. Mittal further teaches:
further comprising receiving, from the first device, a manipulation instruction that causes the displayed portion of the web page on the second device to be manipulated (Mittal in par 0027, teaches that the user of a small device control the playback of video content on a separate device. Mittal in par 0065, further teaches that the interaction of the user with the control button in one device to control the video play in another device). 

Regarding Claim 36, Mittal in view of Mate teaches the limitations contained in parent Claim 35. Mittal further teaches:
wherein the manipulation instruction is a gesture (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display).

Regarding Claim 38, Mittal in view of Mate teaches the limitations contained in parent Claim 34. Mittal further teaches:
wherein the display capabilities comprise at least one of a display resolution, an audio quality, a data input function or processing power (Mittal in par 0067, teaches that the web browser proxy knows (e.g. instructed by previous setup, or by direct interrogation of video display) that the large video display is 3D capable, then either before user selection or upon user selection of video of interest, the web browser proxy can optionally request enhanced 3D video objects (data) from the server and the large video display can in turn show higher resolution or 3D video content).

Regarding Claim 40, Mittal in view of Mate teaches the limitations contained in parent Claim 34. Mittal further teaches:
further comprising compressing the content prior to sending the content to the second device (Mittal in par 0025, teaches that rich media or media with security issues may be safely run on thin control browser clients by pre-rendering web pages on a more full featured browser proxy, compressing the resulting images, and then sending the compressed images to the thin control browser client, which in turn may decompress and display the rich media. Mittal in par 0085, further teaches that after a full featured web browser has produced a rendered image, (312) performs lossless image compression producing a lossless compressed image, at least for the web pages various non-video elements. This compressed image, which may for example be most or all of a web page, but with divisions in which a video media player might play video, can then be transmitted (128) to the control browser client (106), where the image can be decompressed by the application software (200) and thin embedded browser (320), and then displayed on the graphical user interface (108)).

Regarding Claim 41, Mittal in view of Mate teaches the limitations contained in parent Claim 21. Mate further teaches:
wherein the capability of the first and the second device is as size of a display screen or web browser functionality (Mate in Page 1, section 1, teaches that seamless continuity during application session transfer across devices is critical for the best user experience. Session mobility would enable seamless transfer of an-ongoing multimedia session between different devices based on user preferences. The reason for session transfer can be chosen as per user requirement, such as: cheapest access cost, better user experience and physical user mobility. Mate in page 1, section 2, teaches that quad play allows service providers to facilitate seamless movement of media across their wired and wireless structures. Mate in page 2, section 3.2, teaches that for example, when bob arrives home he is still watching the soccer game running on his Mobile device; he chooses the IP-TV in his living room and on pressing a button he transfer the game seamlessly from the mobile device on his IP-TV, where he can now enjoy the game not only on a bigger and better screen and but also leverage the broad-band connection to his home).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Mate with the teaching as in Mittal to identify another device within a proximity of the first device. The motivation for doing so would have been to provide the user with a better user experience through a seamless transfer of on-going sessions between different devices (See Mate page 1, section 1).

Regarding Claim 42, Mittal in view of Mate teaches the limitations contained in parent Claim 21. Mittal further teaches:
wherein causing the content to be displayed on the first device comprises:
providing a browsing request to access the content to a proxy server, where the content is a webpage (Mittal in par 0035 – 0036 and Fig. 1, further teaches that the user typically use the graphical user interface 108 of the control browser client to view a portion of a webpage. Upon receiving the user command, such as an HTTP request to fetch the HTML page pointed by the URL 130, the control proxy will generally request the appropriate HTML code from the internet server); and 
in response to a request for access information for accessing the proxy server, providing, by the first device, the access information to the proxy server (Mittal in par 0045, further teaches that the video browser client, rather than being physically separate from the web browser proxy, may be physically be a part of the web browser proxy. In any event as a result of the user commands (for example, selecting the video by pressing on a touch sensitive screen and then selecting a “project button” using the selection controls, the system will instruct the web browser proxy and video browser client to start rendering and transmitting the selected data such as the video, to the large video display).

Allowable Subject Matter
Claims 43 – 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/13/2022, with respect to the Claims have been fully considered but they are not persuasive.
Applicant’s submits that none of the cited references, whether viewed alone or in combination, discloses or suggests at least the above-emphasized features of claim 21 (See remarks dated 06/13/2022, page 2). Therefore, Claim 21 is believed to be allowable over the cited references.
Independent Claims 28 and 34 are amended to include element amended into claim 21. Accordingly, Applicant submits that claims 28 and 34 are allowable over the cited references for reasons similar to those discussed above with respect to claim 21. 
The dependent Claims of claims 21, 28 and 34 are distinguished over the cited references for at least the same reasons as discussed with respect to their corresponding independent claims.
The examiner respectfully disagree.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant remarks highlighted portion of the claim language, without discussing any reasons on how the cited references fail to disclose the claim language.

The examiner maintains that the prior art of record discloses the claims as claimed.
As discussed in the final rejection  dated 03/11/2022 (See response to argument section, pages 23 – 29). 
As indicated in the previous rejection of claim 34, Mate in Page 1, section 1, teaches that seamless continuity during application session transfer across devices is critical for the best user experience. Session mobility would enable seamless transfer of an-ongoing multimedia session between different devices based on user preferences. The reason for session transfer can be chosen as per user requirement, such as: cheapest access cost, better user experience and physical user mobility. Mate in page 1, section 2, teaches that quad play allows service providers to facilitate seamless movement of media across their wired and wireless structures. Mate in page 2, section 3.2, teaches that for example, when bob arrives home he is still watching the soccer game running on his Mobile device; he chooses the IP-TV in his living room and on pressing a button he transfer the game seamlessly from the mobile device on his IP-TV, where he can now enjoy the game not only on a bigger and better screen and but also leverage the broad-band connection to his home.
 Accordingly, Mate teaches or suggests “detecting a second device is within a proximity of the first device” as claimed.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Mate with the teaching as in Mittal to identify another device within a proximity of the first device. The motivation for doing so would have been to provide the user with a better user experience through a seamless transfer of on-going sessions between different devices (See Mate page 1, section 1).

Mittal by determining that the large display is 3D capable and before user selection or upon user selection of a video of interest requesting the enhanced 3D video objects, teaches or suggest “comparing a capability of the first device with a capability of the second device”, because if the proxy server is requesting 3D data is because the small devices is not presenting 3D or high resolution content. The scope of Mittal is that the large devices may be high resolution or 3D capable, while small devices are not, thus in order to improve user experience if the proxy server determine that the large device is 3D capable, thus, the proxy server request the content even before the user perform a selection of the video of interest. The content in Mittal is not only #D, the content being transmitted to the second device can also be content with high resolution, thus, suggesting that the second device is capable of showing the content in a high resolution.
Accordingly, Mittal teaches or suggest that the capability of the second device exceed the capability of the first device.
Furthermore, in Mittal the presentation of data is automatically done, the user instructs the web browser proxy to render the content, the web proxy determine that the large device is 3D capable nor capable of presenting the content in a higher resolution and automatically render the content in the second device. 
Therefore, Mittal teaches or suggests “determining the capability of the second device exceeds the capability of the first device” and “based on determining the capability of the second device exceeds the capability of the first device, automatically providing at least a portion of the content to the second device, such that the portion of the content is to be displayed on the second device while the content is displayed on the first device”, as claimed in claim 21.

Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176